Citation Nr: 1317630	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  06-29 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Propriety of the reduction in evaluation of radiculopathy of the right lower extremity from 20 percent to 0 percent, effective from November 1, 2006.

2.  Propriety of the reduction in evaluation of radiculopathy of the left lower extremity from 20 percent to 0 percent, effective from November 1, 2006.

3.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the low back with loss of motion.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1994 to August 1997.

These matters come before the Board of Veterans Appeals (Board) on appeal from March 2005 and August 2006 rating decisions by the Wichita, Kansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In August 2010, the Board considered the Veteran's appeal, prior to remanding the matters for additional development.  At that time, the Board recharacterized the issues, to include not only the propriety of reduction and evaluation of the low back, but also claims for increased evaluations of the lower extremity neurological symptoms.

Upon further review, the Board has determined that this recharacterization was in error, and has corrected that mistake and enunciated the proper issues as above.

The March 2005 rating decision granted service connection for the lower extremity radiculopathies and assigned initial evaluations for each.  The decision also denied entitlement to an increased evaluation for the low back or for residuals of a nasal fracture, and denied a finding of total disability based on individual unemployability (TDIU.)  In July 2005, the Veteran filed a notice of disagreement (NOD) with the denial of TDIU and, arguably, the evaluations of his low back ("orthopedic" problems) and residuals of a nasal fracture ("severe headaches"). The Veteran made no mention of radiculopathy or neurological problems of his extremities.  The RO issued a statement of the case (SOC) on those issues in May 2006.  In June 2006, the Veteran filed correspondence on which he stated his back was worse; this statement is properly taken as a substantive appeal, perfecting the appeal with regard to the evaluation of the back.  No correspondence or statement addressing TDIU or the residuals of a nasal fracture was received within the time limit to perfect those appeals following the issuance of the SOC, and hence they are not currently on appeal.  38 C.F.R. § 20.302.  

No NOD was received regarding the radiculopathy evaluations at any point within the year following the issuance of the March 2005 rating decision.  38 C.F.R. § 20.302.  Moreover, no new and material evidence was received in that time, to include VA treatment records, which required reconsideration of the March 2005 decision.  38 C.F.R. § 3.156(b).  Therefore, the initial evaluations with respect to the right and left lower extremity radiculopathies became final in March 2006.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The sole appeal initiated and perfected from the March 2005 rating decision involves the evaluation of the low back disability.

The sole appeal involving the radiculopathies of the left and right lower extremities arises from the August 2006 rating decision which implemented a proposed reduction in evaluation, from 20 percent to 0 percent, effective November 1, 2006.  The Veteran very clearly filed an NOD with this decision in September 2006, and perfected his appeal in November 2006, following issuance of an SOC on those issues in October 2006.  The current appeal therefore involves only the propriety of the reductions, and not the rectitude of any evaluation prior to November 1, 2006.

The Veteran had requested both local and Board hearings in connection with his claims.  A local hearing was scheduled.  However, through his representative, the veteran withdrew those requests in October 2006.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

The Board has considered whether the currently pending appeal for increased evaluation of the low back disability includes a claim for TDIU.  A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU), where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the evidence of record reveals that the Veteran returned to full-time employment in 2007; the issue of TDIU has been adjudicated and not appealed for periods prior to that date.  Although there is some indication of a break in employment in late 2007, such was associated with a workplace injury complaint, and not service-connected disabilities.  The Veteran has not re-raised a claim of TDIU, and hence that issue is not considered to be on appeal.

In connection with his arguments regarding the propriety of the reductions, the Veteran has averred that he should be rated at a level in excess of 20 percent for each leg.  This is considered a new claim for increased evaluations separate and apart from the reduction question.  These increase claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal of the issue of entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the low back with loss of motion is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A rating decision proposing to reduce the evaluations assigned for left and right lower extremity radiculopathies was issued on May 26, 2006; the notice informed the Veteran that he had 60 days in which to request a hearing on the matter.

2.  On July 18, 2006, VA received a request for a predetermination hearing from the Veteran regarding the proposed reductions.

3.  On August 31, 2006, a rating decision implementing the final reduction in the evaluations assigned for left and right lower extremity radiculopathies, from 20 percent to 0 percent, effective November 1, 2006, was issued.

4.  A personal hearing on the proposed reduction was scheduled for October 2006; the Veteran withdrew all hearing requests prior to the conduct of that hearing.


CONCLUSIONS OF LAW

1.  Reduction of the evaluation of radiculopathy of the right lower extremity from 20 percent to 0 percent, effective from November 1, 2006, was not proper.  38 C.F.R. § 3.105(i)(1).

2.  Reduction of the evaluation of radiculopathy of the left lower extremity from 20 percent to 0 percent, effective from November 1, 2006, was not proper.  38 C.F.R. § 3.105(i)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

It is the policy of VA to afford assigned evaluations the greatest degree of stability possible.  Special protections are afforded ratings which have stabilized, or which have been in place for extended periods of time.  38 C.F.R. §§ 3.344, 3.951.  The protections are not, however, absolute.  If improvement in a condition is shown, or error or fraud is evident, reduction of evaluation or even severance of service connection is possible.  Such revisions must be undertaken in accordance with the due process protections of 38 C.F.R. § 3.105.

In the case of reductions in evaluations, regulations provide that VA must a proposed rating decision informing the Veteran of the reasons and bases for such.  The Veteran then has 60 days in which to respond and submit additional evidence as to why the proposed reduction should not be implemented.  At the conclusion of those 60 days, the reduction may be implemented, effective the first day of the month following a second 60 day period from the date of notice of the final decision.  38 C.F.R. § 3.105(e).

However, the regulation also provides that the Veteran may request a predetermination hearing following notice of the proposed reduction; any such request must be received within 30 days of the notice of proposed reduction.  If such a request is received within the 30 days, "benefit payments shall be continued at the previously established level pending a final determination" on the proposed action.  38 C.F.R. § 3.105(i)(1). The Veteran was informed of the proposed reduction, and his right to a hearing, in May 26, 2006, correspondence.  However, the notice informed the Veteran that he had 60, not 30, days in which to do so.  Within that 60 day period, on July 18, 2006, the Veteran requested a personal hearing on the proposed reduction.

To the Veteran, he submitted a timely request for a predetermination hearing, which would have tolled final action on the proposed reduction until the hearing could be held.  To the RO, under the regulation, the request was not timely, and while a hearing was required under the general right enumerated under 38 C.F.R. § 3.103, there was no reason to delay final action.  Accordingly, a final rating decision was issued soon after the expiration of the 60 day period, dating from May 26, 2006.

The Board finds that the RO deprived the Veteran of his due process rights under 38 C.F.R. § 3.105 in effectuating the reduction in evaluations from 20 percent to 0 percent for each leg.  Moreover, the Veteran was prejudiced by the error.  Had the Veteran been properly notified, he could have filed his request in time to forestall the reductions.  Even if the RO had reached the same conclusion regarding the 


necessity of reduction, the final action would have been delayed until after his hearing.  Assuming that hearing took place in October 2006 and the final decision was made immediately, without delay for obtaining a transcript, the earliest the reductions could have been effective was January 1, 2007.  The Veteran would have received an additional two months of benefits at the higher rate.

The Board has considered whether the eventual withdrawal of the hearing request renders the error harmless, but cannot find the prejudice mitigated.  The Veteran did not withdraw his request until the day before the scheduled hearing, meaning that January 1, 2007, would again be the effective date.  Further, it appears that the Veteran was at least in part incited to withdraw the request by the final action.  In other words, he saw futility in protesting a decision that had already been implemented.  The Board cannot say that the failure to give proper notice and due process did not impact all actions downstream from the failure.

Resolving all doubt in favor of the Veteran, the Board finds that he would have filed a timely request for a predetermination hearing had he been aware of the deadline.  The Board must presume he was acting in accordance with and reliance of the 60 day deadline given him the May 2006 notice letter, and would have adjusted his actions to fit whatever deadline he was presented with.  As the Veteran was deprived of the opportunity to toll the final action reducing his evaluations for left and right lower extremity radiculopathy, the RO acted improperly in implementing that action.  Restoration of the 20 percent evaluations is therefore warranted.

The Board stresses that this decision in no way addresses the merits of those evaluations, and it shall not be construed in any way to prevent the RO from again proposing reduction and, after compliance with the correct due process, to effectuate such reduction if warranted.




ORDER

Restoration of a 20 percent evaluation for radiculopathy of the right lower extremity from 20 percent to 0 percent, effective from November 1, 2006, is granted.

Restoration of a 20 percent evaluation for radiculopathy of the left lower extremity from 20 percent to 0 percent, effective from November 1, 2006, is granted.


REMAND

With regard to the evaluation of the service connected low back disability, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was most recently examined for evaluation of the low back in April 2006.  The Veteran has competently reported that since that time his condition has worsened.  While VA treatment records through March 2008, which are associated with the claims file, do not reveal regular complaints, the medical records and examination reports are seriously outdated.  A new examination, accompanied by consideration of updated VA treatment records, is advisable.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the medical center in Topeka, Kansas, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of March 2008 to the present.

2.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must describe in detail the current status of the Veteran's service-connected degenerative disc disease of the low back with loss of motion.  All necessary testing must be accomplished.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


